PER CURIAM.
Because the trial court properly considered the Kinney1 factors and because sufficient jurisdictional facts were alleged to satisfy the requirements of the long-arm *132statute, § 48.193, Fla. Stat. (1997), and due process minimum contacts, Venetian Salami Co. v. J.S. Parthenais, 554 So.2d 499 (Fla.1989), we find that the trial court properly denied the defendant’s motion to dismiss based on forum non conveniens and/or lack of personal jurisdiction.
Affirmed.

. Kinney Sys., Inc. v. Continental Ins. Co., 674 So.2d 86 (Fla.1996).